DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
	The drawings are objected to under 37 CFR 1.84(a) for failing to be of  sufficient quality such that all details in the drawings are reproducible in black and white in the printed patent. See Figures 7A-9, 12, and 15-21. See also 37 CFR 1.84(l), which states “[a]ll drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.” It is further noted Figures 7A-21 utilize handwritten reference characters which is not consistent with the computer type used in Figures 1-6.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 9207906 (Pelsue).
Pelsue discloses a manhole guard (1; see Figures 1-18) comprising:
a plurality of sections (3, 4, 5) connected for movement, the sections including a center section (4), a first wing (3), and a second wing (5), wherein the center section comprises a first post (9) and a second post (10) connected by at least one center section rail (12, 15, 18), the first wing comprises a first wing post (7) connected to the first post by at least one of an upper first wing rail (17) and a lower first wing rail (11), and the second wing comprises a second wing post (8) connected to the second post by at least one of an upper second wing rail (19) and a lower second wing rail (13; see Figure 2);
a first hoist assembly (31, 32) comprising a first mounting bracket (31) connected to the first wing, and a second mounting bracket (32) connected to the second wing (see Figure 5); and
a second hoist assembly (2) comprising a primary mounting member (41, 45) connected to the first wing and to the first mounting bracket, and a secondary mounting member (42, 46) connected to the second wing and to the second mounting bracket (see Figures 1 and 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Pelsue in view of DE 9207906 (Kwasny; the citations of which are taken from the attached translation).
Regarding claim 2, Pelsue discloses the manhole guard of claim 1, but does not expressly disclose a safety net attached to one or more of the first wing (3), the second wing (5), and the center section (4).
Kwasny teaches a safety net (10) attached to a section of a guard (see Figure 1) in order to prevent access through the guard and to protect pedestrians (see paragraph [0004]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the manhole guard of Pelsue such that a safety net attached to one or more of the first wing, the second wing, and the center section, as taught in Kwasny, in order to prevent access through the guard and to protect pedestrians.
Regarding claim 3, Kwasny teaches the safety net (10) includes a reflective material (see “reflex foil” in paragraph [0004]).
Regarding claim 4, Kwasny teaches the safety net (10) includes a toe board (at 6; see Figure 1).

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
October 31, 2022